Citation Nr: 1739273	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-26 093	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claims file currently resides with the VA RO in Buffalo, New York. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While the Veteran stated that desired a hearing before a Veterans Law Judge at the Board in Washington, DC in his August 2016 substantive appeal, a February 2017 statement submitted on behalf of the Veteran indicated that this request was in error, and that the Veteran instead desired a videoconference hearing before a Veterans Law Judge at the RO.  As such, a remand is necessary in order to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  38 C.F.R. § 20.704 (2017).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014) addressing his claim for service connection for ischemic heart disease, to include as due to exposure to herbicides

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




